PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Asaria et al.
Application No. 13/827,545
Filed: 14 Mar 2013
For: SYSTEMS AND METHODS FOR TRANSMITTING AND RENDERING 3D VISUALIZATIONS OVER A NETWORK
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 04 June 2021, to revive the above-identified application. 

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed 25 January 2021.  Accordingly, the date of abandonment of this application is 27 April 2021.  A Notice of Abandonment was mailed 29 April 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required declarations;
(2) the petition fee of $1050;  and  
(3) a statement of unintentional delay.  

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  However, in accordance with 37 CFR 1.34 (a), the signature of Jason B. Hynes, appearing on the petition shall constitute a representation to the Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

Any questions concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries should be directed to the Office of Data Management at (571) 272-4200 or 1-888-0101.

This application is being referred to the Office of Data Management for processing into a patent. 


/Diane C. Goodwyn/

Paralegal Specialist, OPET